Opinión disidente del
Juez Asociado Señor Negrón García.
Parafraseando a José Ortega y Gasset, toda decisión es primero una intención y luego una realización. Con aquélla midamos ésta. La obra misma nos revela a la par su norma y su pecado.
Como norma, la opinión y sentencia mayoritaria de 16 de enero de 1991 es NULA ab initio. SI BIEN EL TA-MAÑO DEL PAPEL ES LEGAL (8-1 /2 x 14 PULGADAS), FUE DICTADA SIN JURISDICCIÓN. Sostener que es firme y goza de autoridad de cosa juzgada es concurrir con lo que “decían pintorescamente los juristas medioevales, ‘hace[r] de lo blanco, negro, y de lo cuadrado, redondo’ ”. Mauro Cappelletti, La Responsabilidad de los Jueces, Argentina, JUS. Fundación para la Investigación de las Cien-cias Jurídicas, 1988, pág. 32.
Su pecado, la INJUSTICIA, producto de una increíble transmutación judicial. Aun cuando la controversia jurí-dica giraba sólo en tomo a la reiterada tardanza del Pri*186mer Ejecutivo frente al poder de confirmación del Senado en nominar jueces, la mayoría del Tribunal movió ese eje central y decidió menoscabar los derechos en ausencia de todos los jueces de primera instancia. Ni uno de ellos es-tuvo presente. Fueron y siguen siendo los únicos afectados —verdaderas partes indispensables— según lo acreditan los Jueces Superiores interventores, Hons. Arnaldo López Rodríguez, Ángel G. Hermida, Guillermo Arbona Lago, Luis Muñiz Argüelles, Pedro López Oliver, Ángel González Román, Hiram Sánchez Martínez y Zulma Zayas Puig. El “asunto es de orden tan relevante y vital que puede presen-tarse en apelación por primera vez o aun suscitarse por este Tribunal sua sponte”. (Énfasis suplido.) Hernández Agosto v. López Nieves, 114 D.P.R. 601, 603 (1983).
El siguiente extracto justifica su legitimación:
El interés de los interventores en los límites constitucionales establecidos por la Opinión y Sentencia emitida en autos es sumamente palpable. Sus nombramientos han sido menoscaba-dos sin notificación, oportunidad de vista, oportunidad de ser oídos y sin que realmente existiese una causa y controversia sobre el asunto de la continuidad en el desempeño de los cargos de los jueces nombrados al amparo del estado de derecho previo a la Ley Núm. 17. Ni los jueces comparecientes ni ninguno de sus pares recibieron notificación alguna de la presentación del presente pleito, su apelación o de la resolución de una contro-versia que afectaría los nombramientos que le fueron extendidos. Solicitud de intervención, págs. 2-3.
El planteamiento rebasa el daño, claro y palpable, cau-sado al interés constitucional individual propietario de los interventores Jueces, Hons. López Rodríguez, et al. Los tér-minos de los cargos de éstos no vencerán hasta de aquí a varios años. Es obvio, pues, que debemos tomar sus compa-recencias en defensa de los demás jueces del Tribunal de Primera Instancia y del principio de INDEPENDENCIA JUDICIAL, sobre todo en abono de aquellos magistrados para quienes el perjuicio de la decisión mayoritaria es real e inmediato. Nos referimos a un número sustancial de jue-*187ces a quienes en los meses venideros —y durante el próximo año— se les vencerán sus términos y, aunque in-sertos espiritualmente én el caso, se abstuvieron de unirse en su origen y subsiguientemente comparecer a defenderse.
Esa postura prudencial es perfectamente comprensible. La opinión mayoritaria les creó una seria encrucijada en un ambiente denso y de reproches. La solicitud de inter-vención de los Jueces,.Hons. López Rodríguez, et al., se presentó en este Foro el 21 de febrero de 1991. El 25 de febrero de 1991 el Gobernador, Hon. Rafael Hernández Co-lón, en su mensaje anual a la Asamblea Legislativa —al anunciar legislación al respecto— criticó duramente la Ju-dicatura del país. Aludió a lo que ajuicio suyo era el “clima de presiones, recriminaciones y comportamientos gremia-les”, “invitando a deponer la retórica inflamatoria que al-gunos jueces lanzaban ál país desde sus estrados, deterio-rando con su insólito comportamiento, el armónico y mutuamente respetuoso cumplimiento de las respectivas funciones de las ramas gubernamentales”. Mensaje, pág. 24.
En estas circunstancias, ¿cómo podríamos negarles la intervención a los Jueces, Hons. López Rodríguez, et al., y exigirles que otros aisladamente demandaran expresa-mente al Gobernador, Hon. Rafael Hernández Colón? ¿No es dicho Primer Ejecutivo precisamente el poder que deci-dirá si los renomina o sustituye? ¿Vamos a ignorar el efecto disuasivo {chilling effect) o contraproducente que de su faz generaría semejante acción contra el Gobernador?
En su proyección práctica, la opinión mayoritaria del Tribunal no admite medias tintas. Si bien la intervención de los jueces en el caso de autos es imposponible, dejar sin efecto dicha decisión es un imperativo. La lista de miem-bros de la Judicatura inminentemente afectados es impre-sionante:
*188Tribunal Superior Expiración Término
1 Julio Berrios Jiménez 14-junio-1991 H
2 José A. Torres Caraballo 6-sept.-1991 M
3 Antonio R. Barceló Moreno 22-mayo-1992 W
4 Angel D. Martinez Del Valle 22-mayo-1992 ií>.
5 Rafael Contreras Estelritz ll-sept.-1992 Ol
Tribunal de Distrito Expiración Término
1 Luis Rosario Villanueva l-mayo-1991
2 Raymond J. Russo Correa I-mayo-1991
3 Nicanor Vázquez Torres II-abril-1992
4 Gladys Nevárez Andino 12-abril-1992
5 Juan Ortiz Tórrales 12-abril-1992
6 Gabriel A. García Rosario 17-abril-1992
7 Manuel Acevedo Hernández 10-mayo-1992
8 Kalil Baco Viera 10-mayo-1992
9 Alma S. De León Ostolaza 10-mayo-1992
10 Rafael Riefkohl Marcano 12-sept.-1992
Jueces Municipales Expiración Término
1 César D. Nazario Almodovar 3-abril-1991 M
2 Myrthia Miranda Rios 22-mayo-1991 M
3 Leocadio Castillo Méndez 10-sept.-1991 03
Además, rescatar la cláusula de continuidad e interpre-tarla correctamente es crucial al buen funcionamiento del Poder Judicial. El asunto revive nuevamente la polémica en torno al término de duración del cargo de los jueces como una de las salvaguardas del principio rector de la independencia judicial, concepto muchas veces malenten-dido por algunos ciudadanos, políticos, abogados, ex jueces *189y jueces. “La naturaleza y dinámica humanas son fluidas y sumamente complejas. Así pues, en una sociedad plura-lista existe todo tipo de personalidades —simplistas y com-plicadas, inteligentes y cerradas, objetivas y prejuiciadas, fanáticas y tolerantes— portavoces que responden a una gama de intereses ideológicos particulares o de grupos, tanto profesionales como partidistas. Dependiendo del grado de convulsión social y la crudeza de las luchas de las distintas tendencias en* determinado momento, el abanico de percepciones erróneas o distorsionadas y voces hostiles, aun entre y contra personas honorables y de prestigio, varía.” P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 312 (1980).
Por su naturaleza, concretizar la independencia judicial no ha sido tarea fácil; por el contrario, ha generado friccio-nes entre los poderes constitucionales. Véanse: In re Conferencia Judicial, 122 D.P.R. 358 (1988), y 122 D.P.R. 420 (1988) (Resoluciones y Votos de 13 de julio, y 10, 26 y 28 de octubre de 1988), donde todos los magistrados de este Foro expusieron sus respectivos criterios.
Matizada con estos antecedentes, desconocemos el re-sultado de las propuestas generadas en la Conferencia Judicial y si el producto final será —más que profusión de palabras y de proyectos— legislación que, una vez implan-tada, verdadera y realmente adelante al máximo la inde-pendencia judicial en sus elementos concretos: legales, fun-cionales y orgánicos, personales, administrativos y morales. A fin de cuentas, más que cambios estructurales, lo determinante será el elemento humano. “La indepen-dencia individual del juez es el secreto de su dignidad y la clave de una independencia judicial unificada.” (Enfasis suplido.) In re Conferencia Judicial, 122 D.P.R. 420, 449 (1988), voto explicativo.
Y esa independencia individual es la llave procesal que los jueces interventores pro se e ius tercii desean utilizar para abrir las puertas de este Tribunal. Han transcurrido *190cuatro (4) meses más desde esa comparecencia. En justicia, nuestra obligación ahora, sin más demora, es adjudicar fa-vorablemente sus reclamos “de conformidad con el Derecho aplicable, con absoluta ecuanimidad, y sin preocupadnos d]el reconocimiento que pueda darse a [nuestra] labor, ni la crítica injusta”. (Énfasis suplido.) Canon XI de Ética Judicial, 4 L.P.R.A. Ap. IV-A. “La fortaleza del Juez —escribe PLAZA— no puede padecer, por la mera posibilidad de que sus fallos disgusten a los litigantes, puedan contrariar la ambición de los grandes, suscitar la rencorosa animadver-sión de los pequeños, o favorecer la crítica, a veces despia-dada, de los perdidosos; él no ha de ser perseguidor de popularidad, sino simplemente inspirador de confianza, suscitador de respeto, y, a la postre, la comunidad viene a ser tributaria de tales sentimientos.” (Escolios omitidos y énfasis suplido.) F. Soto Nieto, Compromiso de Justicia, Madrid, Ed. Montecorvo, 1977, pág. 36.
I
El trasfondo procesal del caso es sencillo. Pocas veces la ruta decisoria a seguirse ha sido tan clara. La solicitud de • mandamus presentada por los senadores, Hons. Nicolás Nogueras, Hijo, y Rolando Silva, se fundó en la conocida inacción y tardanza del Gobernador, Hon. Rafael Hernán-dez Colón, en renominar o sustituir a varios jueces con términos de nombramientos vencidos y que continuaban ejerciendo sus cargos bajo la cláusula de continuidad (“holding over”). Adujeron que violaba la facultad constitucio-nal del Senado sobre consejo y consentimiento y, por ende, la doctrina de separación de poderes. Pidieron se le orde-nara que procediese a renominarlos o sustituirlos. Enmar-cado así el pedido, en su contestación el Gobernador in-vocó, entre otras defensas, la ausencia de parte indispensable y consignó que a los jueces aludidos les “co-bijan las cláusulas de continuidad establecidas por la Ley *191de la Judicatura que son parte del término de su nombra-miento al cargo judicial”. (Enfasis suplido.) Exhibit III, pág. 50.
El Tribunal Superior (Hon. Gilberto Gierbolini, Juez) dictaminó el 2 de mayo de 1990 que la práctica del Primer Ejecutivo privaba “al Senado de Puerto Rico de su poder constitucional de consejo y consentimiento”. Exhibit I, pág. 35. Le ordenó “enviar al Senado para su consejo y consen-timiento dentro de los próximos ciento veinte días, nom-bramientos, bien sean los actuales incumbentes o sus sus-titutos, para cubrir los cargos de jueces cuyos términos han expirado”. Íd., pág. 36.
El Gobernador apeló. Pendiente el recurso, se aprobó la Ley Núm. 17 de 21 de julio de 1990 (4 L.P.R.A. sec. 92(b)). En lo pertinente, ese nuevo estatuto “suprimi[ó] la cláusula de continuidad en el ejercicio dé [los] cargos” de jueces de los Tribunales Superior, Distrito y Municipal. 1990 Leyes de Puerto Rico 83. Ahora, cesarían “en sus funciones a los noventa (90) días de vencerse [sus] término[s] si no ha[n] sido renominado[s] o cuando su[s] sucesor[es] tome[n] po-sesión de [sus] cargo[s], lo que ocurra primero”. 4 L.P.R.A. sec. 92(b). A todos, de ser renominados y confirmados, “el término del nuevo nombramiento comenzará a contar desde la fecha en que se venció el término anterior”. Íd. De ser rechazados por el Senado, cesarían inmediatamente en sus cargos.
Expresamente esta ley dispuso su aplicación a todos los jueces del Tribunal de Primera Instancia, incluso a los no-minados y confirmados antes de su vigencia el 19 de octu-bre de 1990.
Ante esta nueva legislación, se concedió a las únicas partes hasta entonces involucradas —Hons. Nogueras, Hijo, Silva y Hernández Colón— que se expresaran sobre la posible academicidad de la apelación. Los primeros sos-tuvieron que no la tomaba académica y que la facultad senatorial no podía estar a merced y capricho del Goberna-*192dor para escoger el momento oportuno de hacer los nombramientos. Por su parte, éste argumentó su academi-cidad y, además, que la Ley Núm. 17, supra, no adolecía de problema constitucional alguno en su aplicación retroac-tiva, toda vez que la cláusula de continuidad no tenía rango constitucional.
De esta cronología procesal, es evidente que a esa etapa podían emerger dos conclusiones. La primera, que la con-troversia medular entre las partes originales comparecien-tes estaba limitada a determinar la procedencia del mandamus para obligar al Gobernador a someter los nombramientos —del incumbente o sustituto— de aquellos jueces que continuaban en funciones bajo la cláusula de continuidad.
Según esta alternativa, en instancia ningún juez era parte indispensable. Al igual que en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982) la “razón de pedir en este caso el envío de las nominaciones de los fun-cionarios concernidos al Senado nada requieren de éstos, y más aún, nada puede requerirles porque ellos no tienen incumbencia en el asunto”. (Énfasis suplido.)
La otra alternativa afloraba en virtud de la tesis del Gobernador que adelantaba la aplicación retroactiva de la Ley Núm. 17, supra. Ciertamente, esa contención —pro-ducto del estatuto aprobado después de la sentencia del foro de instancia— representaba un viraje abrupto a la doctrina jurisprudencial de los últimos cuarenta y cinco (45) años respecto a la cláusula de continuidad que como escudo protegía a los jueces con nombramientos vencidos y en funciones. En nuestro amordazado Voto Preliminar Disidente de 10 de septiembre de 1990 rechazamos la retro-actividad de la Ley Núm. 17, supra.
Transcurrieron cuatro (4) meses y la mayoría nada hizo o requirió de las partes. Finalmente, el 16 de enero de 1991 resolvieron y dieron un paso descomunal. No lo hicieron en virtud de la controversia precisa y argumentos de las par-*193tes comparecientes originales, sino espontánea y sorpresi-vamente adjudicaron los derechos de jueces que habían sido nombrados antes de la Ley Núm. 17, supra. Y ello, aun cuando esos jueces no estaban presentes ni eran partes en el pleito. Inexplicablemente, en cuanto a la controversia real y única entre las partes —obligación del Primer Eje-cutivo de renominar o sustituir a jueces cuyos nombra-mientos habían vencido y continuaban en funciones bajo la cláusula de continuidad— no hubo pronunciamiento alguno.
De ese modo, surgió por primera vez en apelación —en virtud de la Ley Núm. 17, supra, y su efecto retroactivo— una controversia distinta que se convirtió en la única razón de decidir mayoritaria. Los pronunciamientos fueron vaci-lantes y confusos:
... [L]a cláusula de continuidad constituye parte del término del cargo del incumbente, los jueces nombrados bajo la vigencia de dicha cláusula y con anterioridad a la vigencia de la Ley Núm. 17 tienen una legítima expectativa de que desempeñarán dicho puesto durante un término razonable luego de expirar el tér-mino para el cual fueron nombrados o hasta que su sucesor tome posesión del cargo, lo que ocurra primero. Esta expectativa de continuidad está protegida por ley. Los jueces nombrados al amparo de las disposiciones de la Ley de la Judicatura y de la Ley sobre Jueces Municipales que contenían cláusulas de con-tinuidad sin términos específicos tienen, por lo tanto, una legí-tima expectativa de que permanecerán en sus cargos durante el tiempo razonable máximo permisible o hasta que sus sucesores tomen posesión de sus cargos. ... Hasta el límite constitucional que habremos de señalar más adelante, el mencionado interés propietario constituye una barrera infranqueable a la aplica-ción retroactiva de la Ley Núm. 17, ya que tal aplicación resul-taría contraria a la cláusula constitucional que prohíbe la pri-vación de la propiedad sin el debido proceso de ley. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1. (Énfasis suplido y en el original.) Nogueras v. Hernández Colón, 127 D.P.R. 638, 647-648 (1991).
Motu proprio adjudicaron un aspecto que nadie había explorado ni planteado y que era desconocido: la razonabi-*194lidad del límite de una cláusula de continuidad, esto es, por cuánto tiempo podían los jueces —cuyos nombramien-tos habían expirado— ocupar sus cargos y continuar en funciones. Como afirman los interventores, “[d\icho asunto no había sido sometido por las partes litigantes para deci-sión por este tribunal, no existía causa en torno al mismo y no estaban presentes o representadas las partes (los jueces nombrados antes de la fecha de vigencia de la Ley Núm. 17) cuyos derechos adquiridos se verían afectados por la reso-lución de esta controversia y quienes tendrían el interés apremiante para defender adecuadamente sus derechos”. (Énfasis suplido.) Solicitud de intervención, pág. 7.
Por último, la mayoría increíblemente resolvió que “[l]a indefinición en el término de duración de una incumbencia holding over atenta contra el equilibrio que intenta man-tener la Constitución en lo que respecta al ejercicio de nombramiento compartido por la Rama Ejecutiva y la Le-gislativa ... [y] el término de duración del período posterior a la: expiración del término del incumbente (holding over) en virtud de la llamada cláusula continuidad no es ilimitado”. Nogueras v. Hernández Colón, supra, págs. 651-652. Por analogía aplicaron el término de duración provisto para los nombramientos de receso dispuesto en Hernández Agosto v. López Nieves, 114 D.P.R. 601 (1983), y dictaminaron que “se extendería hasta que su sucesor tome posesión [de szí] cargo pero nunca después de finalizada la próxima sesión legislativa siguiente a dicha expiración”. (Énfasis suplido.) Nogueras v. Hernández Colón, supra, págs. 652-653.
Ese curso mayoritario motivó que en nuestro disentir vehementemente señaláramos que la mayoría había dis-torsionado y aprisionado la controversia en un endeble ra-zonamiento circular. Les indicamos, en síntesis, que la “in-definición” no la causaba la cláusula, sino la “inacción” del Gobernador, a saber, su tardanza. Argumentamos que el defecto no estaba en la cláusula de continuidad, pues si el *195Primer Ejecutivo cumplía diligentemente con su deber de renominar o sustituir, dicha cláusula cumplía satisfacto-riamente sus propósitos.
Dicho de otro modo, sostuvimos que la "fiebre no estaba en la sábana, sino en el paciente”. Poco después, el tiempo así lo aclaró. Con posterioridad a la decisión mayoritaria de 16 de enero, el Gobernador, Hon. Rafael Hernández Co-lón, ha descargado responsable y diligentemente su enco-mienda, renominando o sustituyendo rápidamente a los miembros de la Judicatura con términos vencidos. El con-traste con el pasado es sorprendente. Derrota la tesis ma-yoritaria de que el Primer Ejecutivo no puede hacerlo con razonable diligencia. ¡Querer es poder!
Por último, en nuestro disenso enfatizamos que la deci-sión mayoritaria condenaba “a los miembros de la Judica-tura a un estado de indefensión”, los inmolaba, creaba “va-cantes donde no las hay” (énfasis suprimido) y les infringía “un perjuicio directo”. Nogueras v. Hernández Colón, supra, págs. 685 y 686.
En su disenso de 5 de febrero, el Juez Asociado Señor Rebollo López expresamente analizó y concluyó que a estos miembros de la Judicatura se les había violado el mandato constitucional del debido proceso de ley mediante un dicta-men que “coarta, perjudica y atenta contra los mejores in-tereses y derechos de los jueces incumbentes sin que éstos hayan tenido la oportunidad de expresarse y ser oídos en su defensa”. (Énfasis suprimido.) Nogueras v. Hernández Colón, supra, pág. 695.
HH 1 — I
No es necesario mucho esfuerzo mental para compren-der que los jueces interventores eran y son parte indispensable en el discutido proceso. Este mecanismo procesal ar-moniza el derecho constitucional a un debido proceso de ley en sus modalidades de oportuna y adecuada notificación, *196concesión de una vista previa, derecho a ser oído y a con-frontar la prueba adversa, y la oportunidad de presentar prueba y argumentos en su defensa. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1. Véanse: Ortiz v. Aut. Edificios Públicos y Junta, 121 D.P.R. 896 (1988); López Vives v. Policía de P.R., 118 D.P.R. 219, 230 (1987); Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 420 (1985); Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791, 795 (1973); López v. Junta Planificación, 80 D.P.R. 646, 670 (1958).
Esa realidad es suficiente motivo para dejar sin efecto la decisión. No hacerlo choca contra lo que es justo y equita-tivo, y es una afrenta a “la dignidad de los individuos afec-tados” —López Vives v. Policía de P.R., supra, pág. 231— en detrimento de los “elevados principios y valores que refle-jan nuestra vida en sociedad y el grado de civilización alcanzado”. Amy v. Adm. Deporte Hípico, supra, pág. 420.
Evidentemente la decisión mayoritaria convirtió a los jueces de instancia en partes indispensables. Ellos eran los únicos auténticamente perjudicados —con derecho a ser oídos y a exponer sus argumentos— en relación con el sig-nificado histórico e impacto constitucional de la cláusula de continuidad. La decisión se tomó a sus espaldas y ha repre-sentado un menoscabo sustancial, real e inmediato en la extensión del término para el cual fueron nombrados.
hH h-1
Es perfectamente claro el grado de diligencia exhibido por los magistrados interventores. En las circunstancias en que no ha mediado notificación de sentencia, por su na-turaleza, la solicitud de intervención no puede regirse por el plazo provisto en la Regla 45 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A. Como dijo la mayoría en Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 604 — 605 (1989), “[n]o es suficiente que el ausente haya sido informado de su oportunidad de intervenir en el pleito; mientras no se le *197haya hecho parte, no se le puede privar de sus derechos mediante sentencia”. (Énfasis suplido.) NO CORRE NIN-GÚN TÉRMINO.
No es culpa de los interventores que no hubiesen com-parecido antes. Jamás estuvo en discusión si la cláusula de continuidad era o no limitada. ¡Cómo saberlo, si hasta ese momento la jurisprudencia era precisamente todo lo con-trario! La nota irónica en este recurso es que aquellos que imparten justicia, y constantemente velan en primera ins-tancia por el debido proceso de ley, fueron víctimas de tan flagrante violación. Lo peor del caso, inmolados por la máxima jerarquía judicial.
IV
AUNQUE LA ACTUAL INTERVENCIÓN DE LOS JUECES ES INSOSLAYABLE, ES IMPOSPONIBLE DE-JAR SIN EFECTO LA OPINIÓN MAYORITARIA.
En sus méritos reafirmamos que la Constitución vedó la reducción de los términos de duración de los cargos judicia-les del Tribunal de Primera Instancia. Esa prohibición, en unión a la cláusula de continuidad, son los ingredientes más importantes del principio de independencia judicial. 1 Diario de Sesiones de lá Convención Constituyente 453 (1951). Los debates suscitados por los delegados a la Con-vención Constituyente confirman una honda preocupación que poderosamente sugiere que dicha cláusula “se elevó a rango constitucional, en intención y espíritu”.
Esta cláusula ha sido escudo histórico del ideal de inde-pendencia judicial. Está fundada en la necesidad pública de evitar un colapso temporal en el Gobierno —González v. Corte, 62 D.P.R. 160, 165 (1943)— pues “la ley aborrece las vacantes porque entorpecen la continuación de la adminis-tración de los asuntos públicos” —Fernández v. Corte, 71 D.P.R. 161, 178 (1950)— y tiende a “evitar vacantes que entorpezcan la continuidad en la administración de los *198asuntos públicos. Betancourt v. Gobernador, 119 D.P.R. 435, 447 (1987).
La creación de vacantes judiciales automáticas que ori-gina la nueva interpretación mayoritaria, a todos los nive-les, “conllevaría colocar a la Rama Judicial a merced de los poderes ejecutivo y legislativo .... Esa teoría es contraria a un gobierno de leyes cimentado en la ‘doctrina de frenos y contrapesos’. Frustraría la independencia de la Rama Judicial, concebida por los filósofos ingleses originalmente y luego por los angloamericanos, como el portaestandarte de los ciudadanos frente a los otros poderes de gobierno. La continuidad de los cuerpos y por ende sus funciones, es la norma y no la excepción”. (Énfasis suplido.) Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 392, 396 (1985).
Es imposible comprender cómo la mayoría en este caso primero reconoció expresamente que la cláusula de conti-nuidad formaba parte del nombramiento de cada juez y creaba un interés propietario sobre la duración de su nom-bramiento; después resolvió que la Ley Núm. 17, supra, “no puede tener efecto retroactivo a los jueces incumbentes que fueron nombrados bajo la vigencia de las cláusulas de con-tinuidad”, pues su “aplicación resultaría contraria a la cláusula constitucional que prohíbe la privación de la pro-piedad sin el debido proceso de ley” (Nogueras v. Hernández Colón, supra, pág. 648), para al final decir y hacer todo lo contrario: reducirla a un período fijo, con un término máximo al cierre de toda sesión legislativa.
Como sostienen los jueces interventores:
Resulta extraño que aquello que el texto claro de la Consti-tución prohíbe se haga respecto a términos judiciales se pueda hacer mediante la interpretación de la propia Ley de la Judicatura. Con todo el respeto que nos merece este Honorable Tribunal, no podemos dejar de señalar que existe una mani-fiesta y enorme contradicción lógica entre los fundamentos de la opinión del Alto Foro en este caso y el resultado al que final-mente se arriba mediante opinión. (Énfasis suplido.) Solicitud de intervención, pág. 17.
*199V
Recapitulando; desde sus inicios en instancia, sin difi-cultad alguna, la pesquisa judicial se perfiló solamente como una pugna entre dos (2) miembros de la Cámara alta y el Primer Ejecutivo en cuanto a su obligación de pronta-mente renominar o sustituir jueces en funciones cobijados por la cláusula de continuidad.
El dictamen del tribunal de instancia se fundó en la tardanza irrazonable del Gobernador. No obstante ese ín-timo engarce, la mayoría dejó de enjuiciar el proceder ejecutivo. Lo esquivaron. Motu proprio tacharon de irrazo-nable la operación de la cláusula de continuidad. EL IN-VENTARIO FINAL ES UN PODER JUDICIAL CERCENADO. Y este perjuicio se hizo sin incluir como partes ni darles oportunidad de ser oídos a los jueces del país, no obstante ser éstos forzosamente litisconsortes y cotitulares constitucionales del derecho adjudicado en este singular y triste drama.
El análisis que precede y las interrogantes planteadas incuestionablemente reflejan que no sólo es procedente permitir la intervención de los jueces directa e indirecta-mente afectados en sus cargos, sino que simultáneamente debe dejarse sin efecto la sentencia mayoritaria. “[A]precia[mos] como el mejor de los textos el sentido común.” A. Ossorio, El abogado: el alma de la toga, 6ta ed., Buenos Aires, Eds. Jurídicas Europa-América, 1956. “El sentido común muchas veces es una apreciación sintética, en cánones de justicia natural, de la misma naturaleza de las cosas, de la realidad vital. La interpretación que re-pugne a ese sentido común ha de ponernos en guardia contra ella. Generalmente será una mala aplicación del Dere-cho, probablemente una aplicación debida a un método equivocado. Aconsejamos revisar entonces todos los razo-namientos, volverlos a repetir y volver a analizar. El Dere-cho no puede llevar a un resultado absurdo ni a un resul-*200tado injusto y debemos convencernos de que cuando nos lleva a este resultado es porque hemos seguido un camino equivocado, porque hemos errado en nuestros razonamientos.” (Enfasis suplido.) J. Vallet de Goytisolo, Panorama del Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1963, pág. 86.
LA MAYORÍA BE ESTE TRIBUNAL NO DEBIÓ DES-PERDICIAR ESTA OPORTUNIDAD PARA DEJAR SIN EFECTO DE INMEDIATO LA ABSURDA E INJUSTA DECISIÓN QUE CONVIERTE LA INDEPENDENCIA JUDICIAL EN UN PÉTREO ESQUEMA LEGAL.

FRENTE A LA OSCURIDAD, LA LUZ SIEMPRE ES BIEN RECIBIDA. LAS ACTUACIONES SON LAS QUE CUENTAN; LO DEMÁS, SON SIMPLES PALABRAS.